Citation Nr: 1413074	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-45 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.T. Werner, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a May 2011 Board hearing held before the undersigned Acting Veterans Law Judge at the RO; a transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Board remanded the Veteran's TDIU claim to obtain a clarifying opinion as to whether the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2013).  Moreover, the post-remand record shows that such an opinion was obtained in November 2011.  

However, the Board finds the opinion inadequate because the examiner provided confusing and conflicting opinions.  Specifically, the examiner opined that the Veteran's "symptoms do not render him permanently and totally disabled," that it was "unlikely that [the] [V]veteran could perform on a job at this time," but then that "I will not say that he is permanently and totally disabled."  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

The opinion is also inadequate because the examiner appeared to apply the legal standard of "permanently and totally disabled," instead of the correct legal standard for TDIU under 38 C.F.R. § 4.16(a), which is whether a claimant is unable to secure or follow a substantially gainful occupation; it also did not take into account all of the Veteran's service connected disabilities (tinnitus and posttraumatic stress disorder (PTSD)) when providing the employability opinion.  See 38 C.F.R. § 4.16(a).  Therefore, remand is required to obtain an adequate medical opinion.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

To that end, review of the record shows that the Veteran receives ongoing treatment at the Dallas VA Medical Center.  However, his post-January 2012 treatment records are not found in the physical or electronic claims file.  Therefore, these records should be obtained and associated with the claims file on remand.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this appeal is REMANDED for the following actions:

1.  Obtain and physically or electronically associate with the claims file all of the Veteran's post-January 2012 treatment records from the Dallas VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination by a vocational rehabilitation specialist to ascertain the impact of his service-connected disabilities (PTSD and tinnitus) on his ability to obtain and maintain employment.  The claims file should be made available to the examiner and all appropriate tests should be performed.  After a review of the record on appeal and an examination of the claimant, the examiner should state whether it is at least as likely as not that the Veteran's service-connected PTSD, tinnitus, or PTSD and tinnitus collectively, preclude him from securing or following a substantially gainful occupation.  

In offering this opinion, the examiner should take into account this Veteran's education, training, and work history, but not his age or the impact of any nonservice-connected disabilities.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

3.  Readjudicate the claim for TDIU.  If the benefit is not granted, issue a supplemental statement of the case to the Veteran and his representative that includes notice of all relevant the laws and regulations as well as citation to all evidence.  Allow a reasonable period of time for the Veteran and his representative to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


